COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                     §
ZIMMERMAN TRUCK LINES, INC.
and CHAD FRYMIRE,                                    §                  08-17-00131-CV

                               Appellants,           §                  Appeal from the

v.                                                   §           County Court at Law No. Three

KATRINA PASTRAN,                                     §              of El Paso County, Texas

                                 Appellee.           §               (TC# 2012DCV04303)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. We further order

that Appellee recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, both in this Court and the court below, for which let execution issue.

This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.